— Judgment unanimously affirmed. Memorandum: The psychiatric opinions offered by the People were not the fruits of defendant’s illegally obtained confession and were based on facts gained from an independent source. They were properly received in evidence as direct proof to overcome defendant’s claim of insanity, an issue on which the People bore the burden of proof beyond a reasonable doubt (see, People v Ricco, 56 NY2d 320, 327). Further, the jury’s implicit finding that the defendant was sane was not against the weight of the evidence. Other issues raised by defendant have been examined and found to be meritless. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J. — murder, second degree, and other offenses.) Present — Dillon, P. J., Denman, Green, O’Donnell and Schnepp, JJ.